PER CURIAM.
We have for review Lowry v. Central Leasing Management, Inc., 33 Fla. L. Weekly D1241, — So.3d-, 2008 WL 1930055 (Fla. 1st DCA May 5, 2008), in which the First District Court of Appeal cited as authority its decision in Murray v. Manners Health/ACE USA, 946 So.2d 38 (Fla. 1st DCA 2006), quashed, 994 So.2d 1051 (Fla.2008). See also Lowry v. Central Leasing Management, Inc., 988 So.2d 1113 (Fla. 1st DCA 2008) (additionally certifying a question of great public importance). When the First District issued its decision in Lowry, its Murray decision was pending review in this Court. We have jurisdiction. See art. V, § (3)(b)(3)-(4), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
We stayed proceedings in this case pending our disposition of Murray v. Mariner Health, 994 So.2d 1051 (Fla.2008), in which we quashed the First District’s underlying Murray decision. When our de-*1190cisión in Murray became final, we issued an order directing respondents in the present case to show cause why we should not exercise jurisdiction, summarily quash the decision being reviewed, and remand for reconsideration in light of our decision in Murray. Respondents in their response concede that we should so proceed.
Accordingly, we grant the petition for review in this case, quash the decision below, and remand for reconsideration upon application of our decision in Murray.
It is so ordered.
QUINCE, C.J., and WELLS, PARIENTE, LEWIS, CANADY, POLSTON, and LABARGA, JJ., concur.